—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment entered upon a jury verdict convicting him of forgery in the second degree (Penal Law § 170.10 [1]), criminal possession of stolen property in the fourth degree (two counts) (Penal Law § 165.45) and petit larceny (Penal Law § 155.25). He contends that the proof of guilt is legally insufficient in several *888respects. Because he made only a general motion to dismiss based on legally insufficient evidence, his contention is not preserved for our review (see, People v Gray, 86 NY2d 10, 19; People v Shannon, 269 AD2d 839; People v Schultz, 266 AD2d 919, lv denied 94 NY2d 906) and, in any event, lacks merit. The evidence is legally sufficient to establish defendant’s involvement as an accomplice (see, Penal Law § 20.00) in a scheme to steal property with a stolen credit card. We reject defendant’s contention that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Monroe County Court, Marks, J.— Forgery, 2nd Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Balio, JJ.